MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                    FILED
regarded as precedent or cited before any                           Mar 03 2020, 8:20 am
court except for the purpose of establishing                             CLERK
the defense of res judicata, collateral                              Indiana Supreme Court
                                                                        Court of Appeals
estoppel, or the law of the case.                                         and Tax Court




APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
David Pannell                                            Curtis T. Hill, Jr.
Greencastle, Indiana                                     Attorney General of Indiana

                                                         Natalie F. Weiss
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

David Pannell,                                           March 3, 2020
Appellant-Plaintiff,                                     Court of Appeals Case No.
                                                         19A-PL-938
        v.                                               Appeal from the LaPorte Superior
                                                         Court
Bessie E. Leonard,                                       The Honorable Richard R.
Appellee-Defendant.                                      Stalbrink, Jr., Judge
                                                         Trial Court Cause No.
                                                         46D02-1801-PL-111



Darden, Senior Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-PL-938 | March 3, 2020                 Page 1 of 7
                                      Statement of the Case
[1]   David Pannell appeals the trial court’s denial of his motion for relief from

      judgment. We affirm.


                                                     Issue
[2]   Pannell raises one issue, which we restate as: whether the trial court erred in

      denying his motion.


                               Facts and Procedural History
[3]   This case began on January 24, 2018, when Pannell filed a civil complaint

      against Bessie E. Leonard. Pannell, who was incarcerated at a correctional

      facility, claimed that Leonard, an employee of the facility’s law library, had

      unfairly deprived him of access to the library. Pannell further alleged that the

      deprivation of access resulted in the dismissal of his then-pending appeal in

      another case, thereby violating his right to due process of law under the

      Fourteenth Amendment of the United States Constitution.


[4]   On February 6, 2018, Pannell amended his civil complaint but did not add any

      other claims. On March 5, 2018, Leonard filed a notice of removal, informing

      the trial court that she would ask the federal district court to adjudicate

      Pannell’s federal constitutional claim. Leonard also filed a notice of removal

      with the United States District Court for the Northern District of Indiana

      (“district court”), under Case Number 3:18-cv-164.




      Court of Appeals of Indiana | Memorandum Decision 19A-PL-938 | March 3, 2020   Page 2 of 7
[5]   On March 6, 2018, the federal district court issued an order dismissing

      Pannell’s federal claim, with prejudice. The federal judge determined Pannell

      could not litigate in the district court because “he is a restricted filer.”

      Appellant’s App. Vol II, p. 18. However, the federal district court further noted

      Pannell was not precluded from litigating state-law claims in Indiana’s state

      courts. Accordingly, the federal district court remanded “the remaining State

      claims” to the trial court. Id.


[6]   On April 6, 2018, Leonard filed in the state trial court a motion to dismiss

      Pannell’s civil complaint for failure to state a claim upon which relief can be

      granted. Leonard argued that Pannell had not alleged any state claims in his

      complaint, and as a result there was nothing left for the trial court to adjudicate.

      On April 20, the trial court granted Leonard’s motion, without prejudice.


[7]   On May 16, 2018, Pannell filed with the trial court an amended civil complaint.

      He presented the same Fourteenth Amendment U.S. Constitutional claim he

      had raised in his prior versions of the complaint, specifically alleging that

      Leonard had unfairly deprived him of access to the courts. On May 30, 2018,

      Leonard moved to dismiss the complaint for lack of subject matter jurisdiction

      and for failure to state a claim upon which relief can be granted. On June 7,

      2018, the trial court granted Leonard’s motion and dismissed the complaint,

      with prejudice.


[8]   Pannell appealed the dismissal order. A panel of this Court affirmed the trial

      court’s judgment, concluding in part that the Court would not review the


      Court of Appeals of Indiana | Memorandum Decision 19A-PL-938 | March 3, 2020   Page 3 of 7
       federal district court’s dismissal of his complaint. Pannell v. Leonard, Case No.

       18A-PL-1684 (Ind. Ct. App. Mar. 29, 2019) (“Pannell I”).


[9]    On April 11, 2019, Pannell filed with the trial court a “Motion for Relief of

       Void Judgment Pursuant to Ind. TR 60(B)(4).” Appellant’s App. p. 41. He

       argued that the federal district court’s dismissal order was void and that the trial

       court should have adjudicated his constitutional claim. On April 15, 2019, the

       trial court denied Pannell’s motion. This appeal followed.


                                     Discussion and Decision
[10]   Pannell argues that the trial court abused its discretion in denying his motion

       for relief from judgment and should have adjudicated his Fourteenth

       Amendment federal claim. In general, we review a ruling on a Trial Rule 60(B)

       motion for relief from judgment under an abuse of discretion standard.

       Breneman v. Slusher, 768 N.E.2d 451, 461 (Ind. Ct. App. 2002), trans. denied.

       However, where, as here, a litigant in essence claims a trial court order is void
                                          1
       under Trial Rule 60(B)(6), our review is de novo “because either the judgment

       is void or it is valid,” and there is “no discretion on the part of the trial court.”




       1
        Pannell cited Indiana Trial Rule 60(B)(4) in the title of his motion for relief from judgment, but that
       subsection governs “entry of default or judgment by default” against a party “without actual knowledge.” By
       contrast, Indiana Trial Rule 60(B)(6) governs void judgments. Pannell may have confused Indiana Trial
       Rule 60(B)(4) with Federal Rule of Civil Procedure 60(B)(4), which also governs void judgments. In any
       event, focusing on the substance of Pannell’s arguments, we will address his challenge as if he had cited
       Indiana Trial Rule 60(B)(6).

       Court of Appeals of Indiana | Memorandum Decision 19A-PL-938 | March 3, 2020                    Page 4 of 7
       Hotmix & Bituminous Equipment, Inc. v. Hardrock Equipment Corp., 719 N.E.2d
824, 826 (Ind. Ct. App. 1999).


[11]   Before we turn to the merits of Pannell’s claim, Leonard argues that the claim is

       barred by the law of the case doctrine. That doctrine provides that an appellate

       court’s determination of a legal issue binds both the trial court and the appellate

       court in any subsequent appeal involving the same case and substantially the

       same facts. Terex-Telelect, Inc. v. Wade, 59 N.E.3d 298, 303 (Ind. Ct. App. 2016),

       trans. denied. The purpose of the doctrine is to minimize unnecessary repeated

       litigation of legal issues once they have been resolved by an appellate court. Id.

       “Accordingly, the law of the case doctrine bars relitigation of all issues decided

       ‘directly or by implication in a prior decision.’” Id. (quoting Luhnow v. Horn,

       760 N.E.2d 621, 625 (Ind. Ct. App. 2001)).


[12]   The law of the case doctrine is a “discretionary rule of practice.” Certain Ne.

       Annexation Area Landowners v. City of Fort Wayne, 622 N.E.2d 548, 549 (Ind. Ct.

       App. 1993), trans. denied. A court has the power to revisit prior decisions of its

       own or of a coordinate court in any circumstance, although as a rule courts

       should be loath to do so in the absence of extraordinary circumstances. Id.


[13]   In his motion for relief from judgment, Pannell argued the federal district

       court’s order dismissing his Fourteenth Amendment claim was void because

       that court failed to properly apply the precedent that governed him as a

       restricted filer. Pannell had challenged the validity of the federal district court’s

       ruling in Pannell I, and a panel of this Court rejected his same arguments. He


       Court of Appeals of Indiana | Memorandum Decision 19A-PL-938 | March 3, 2020   Page 5 of 7
       may not attempt to relitigate the issue now. See Certain Ne. Annexation Area

       Landowners, 622 N.E.2d at 550-51 (challenge to validity of certain signatures on

       a petition was barred by law of the case; the validity of the signatures as a whole

       had been raised and addressed in a prior appeal).


[14]   Even if the law of the case doctrine did not bar Pannell’s claim that the federal

       district court’s judgment is void, the claim is nonetheless without merit. “A

       void judgment is a nullity, and typically occurs where the court lacks subject

       matter jurisdiction or personal jurisdiction.” 22B Stephen E. Arthur, Indiana

       Practice § 60.2, p. 665-66 (2019) (footnote omitted). Throughout this litigation,

       Pannell has never alleged that the federal district court lacked jurisdiction over

       him or the subject matter of his claims. Instead, he claims that the federal

       district court “failed to follow” federal appellate precedent. Appellant’s App.

       Vol. II, p. 42.


[15]   Pannell had an opportunity to appeal the federal district court’s decision, and

       he may not convert his claim of mere error into a claim that the decision was

       void for lack of jurisdiction. See, e.g., Warner v. Young Am. Volunteer Fire Dep’t,

       164 Ind. App. 140, 148-49, 326 N.E.2d 831, 836 (1975) (rejecting allegation that

       judgment was void because plaintiff lacked capacity to sue; defendant could

       have raised that defense during litigation but chose not to do so, and could not

       repackage the defense as a jurisdictional issue post-judgment). The trial court

       did not err in denying Pannell’s motion to set aside the judgment.




       Court of Appeals of Indiana | Memorandum Decision 19A-PL-938 | March 3, 2020   Page 6 of 7
                                                Conclusion
[16]   For the reasons stated above, we affirm the judgment of the trial court.


[17]   Affirmed.


       Riley, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-PL-938 | March 3, 2020   Page 7 of 7